      Case 3:18-cv-00426-MMD-CLB Document 220 Filed 01/28/21 Page 1 of 2




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      JOSEPH ANDERSON,
4                                                        3:18-cv-0426-MMD-CLB
                                     Plaintiffs,
5         v.
                                                         ORDER
6      JAMES DZURENDA, et al.,
7
                                  Defendants.
8

9           Plaintiff’s motion to produce legal papers and for extension of time (ECF No. 217/218)
10   is DENIED as moot. Plaintiff timely filed his opposition to defendants’ motion for summary
11   judgment (ECF No. 219).
12          Defendants’ motion to for leave to file medical records under seal in support of
13   defendants’ motion for summary judgment. (ECF No. 209) is GRANTED.                This court, and
14   others within the Ninth Circuit, have recognized that the need to protect medical privacy
15   qualifies as a “compelling reason” for sealing records. See, e.g., San Ramon Regional Med.

16   Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1 (N.D. Cal. Jan. 10, 2011); Abbey

17   v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793, at * 1-2 (D. HI. Nov. 15, 2010); G. v.

18   Hawaii, 2010 WL 267483, at *1-2 (D.HI. June 25, 2010); Wilkins v. Ahern, 2010 WL3755654

19   (N.D. Cal. Sept. 24, 2010); Lombardi v. TriWest Healthcare Alliance Corp., 2009 WL

20   1212170, at * 1 (D.Ariz. May 4, 2009). This is because a person’s medical records contain
     sensitive and private information about their health. Plaintiff’s interest in keeping his sensitive
21
     health information confidential outweighs the public’s need for direct access to the medical
22
     records.
23
            Balancing the need for the public’s access to information regarding plaintiff’s medical
24
     history, treatment, and condition against the need to maintain the confidentiality of plaintiff’s
25

26
27

28

                                                     1
      Case 3:18-cv-00426-MMD-CLB Document 220 Filed 01/28/21 Page 2 of 2




1    medical records weighs in favor of sealing these exhibits. Therefore, defendants’ motion to

2    seal (ECF No. 209) is GRANTED.

3           DATED: January 28, 2021.

4

5                                             ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 2
